SUMMERS, J.,
concurs. There is no evidence in the hearing record that this applicant had a specific intent to kill or inflict great bodily harm and was engaged in perpetration of aggravated kidnapping, aggravated rape or armed robbery; or that he had a specific intent to kill or inflict great bodily harm upon a fireman or a peace officer who were engaged in the performance of their duties or to inflict great bodily harm as a second offender or upon more than one person or was a “hit” man. La.R.S. 14:30.